DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a non-final Office Action for serial number 16/868,448, Systems And Methods For A Mobile Medical Device Drive Platform, filed on May 6, 2020.

Examiner’s comment
	Regarding claim 18, line 13, “UIF” – should be spelled out.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 provides for the use of method, but, since the claim does not set forth any steps involved in the method / process, it is unclear what method / process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2018/0317870 to Fehre et al. (Fehre).
Fehre ‘870 discloses a mobile platform (1a), comprising: a chassis (F) configured to house one or more medical devices; an omnidirectional wheel system (8, 8a, spec [0042]) including an omnidirectional wheel coupled to the chassis; a battery (6) housed in the chassis, the battery configured to supply power to drive the omnidirectional wheel system and/or supply power to operate the one or more medical devices; and a battery management system (11) housed in the chassis, where the battery management system is configured to facilitate wired and/or wireless charging of the battery.
Regarding claim 4, Fehre ‘870 discloses a controller configured to receive inputs from a user and control operation of the omnidirectional wheel system in response (spec. [0027]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fehre ‘870 in view of U.S. Patent Publication No. 2016/0302986 to Haladova et al. (Haladova).
Fehre ‘870 fails to disclose wherein the first omnidirectional wheel system of at least two omnidirectional wheel systems and the chassis includes a drive controller to control the wheel systems.  Nevertheless, Haladova ‘986 discloses wherein the omnidirectional wheel system is a first omnidirectional wheel system (12) of at least two omnidirectional wheel systems, and wherein the chassis includes a drive controller (11).   Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel system of Fehre ‘870 with two omnidirectional wheel systems and wherein the chassis includes a drive controller configured to automatically control the wheel systems because one would have a motivation to provide a function of wide range of positions, easy maneuverability and high variability in the possibilities of control as taught by Haladova ‘986.
Concerning method claims 13-17, in view of the structure discloses by Fehre ‘870, the method of operation of a mobile platform driven by an omnidirectional wheel system would have been obvious, since it is the normal and logical manner in which the device would be used.  If a prior art device, in its normal and usual operation, would be necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.

Claim(s) 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fehre ‘870 in view of U.S. Patent Publication No. 2019/0125285 to Nebosis et al. (Nebosis).
Fehre ‘870 fails to disclose wherein a swivel column; wherein the mobile platform includes a forward wheel set and a rearward wheel set and the omnidirectional wheel system is part of the forward wheel set, and wherein the battery is positioned between the forward and rearward wheel sets and rearward of the swivel column;  Nevertheless, Nebosis ‘285 discloses a swivel column (8); wherein the mobile platform includes a forward wheel set (22a, 50) and a rearward wheel set (22a, 50) and the omnidirectional wheel system is part of the forward wheel set, and wherein the battery is positioned between the forward and rearward wheel sets and rearward of the swivel column.   Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile platform of Fehre ‘870 with a swivel column because one would have a motivation to provide a imaging means for positioned relative to the patient in order to ensure a defined imaging geometry as taught by Nebosis ‘285.


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art fails to disclose wherein the controller includes instructions stored in memory to determine a stability parameter of a current configuration of the mobile platform and limit output of the omnidirectional wheel system in response to the determined stability parameter.
Regarding claims 8-9, the prior art fails to disclose wherein the rear suspension system including a brace and a single centrally position coil spring.
	Regarding claims 10-12, the prior art fails to disclose wherein the handle with first and second force sensing regions poisoned along the handle.
	Claims 18-19 are allowed.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication No. 2017/0014092 – mobile x-ray system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M. EPPS whose telephone number is (571) 272-8282. The examiner can normally be reached Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TODD M EPPS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        September 9, 2022